                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THEODORE J. VAN DE KAMP, et al.                 :       CIVIL ACTION
               Plaintiffs,                      :
                                                :
                v.                              :
                                                :       NO. 16-cv-02768
TRANSDERMAL                                     :
SPECIALTIES, INC., et al.                       :
                 Defendants.                    :


Richard A. Lloret                                                        December 17, 2018
U.S. Magistrate Judge

                                  MEMORANDUM OPINION

        Introduction

        Plaintiffs Theodore and Patricia van de Kamp (collectively, the “Plaintiffs)1 filed

the instant action alleging violations of the Fair Labor and Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., Pennsylvania’s Minimum Wage Act (“PMWA”), 43 P.S. § 33.101 et

seq., and the Pennsylvania Wage Payment and Collection Law (“WPCL”), as well as for

breach of contract, unjust enrichment, and FLSA retaliation. Doc. No. 19 (First Am.

Compl.). Defendants Transdermal Specialties, Inc. (“TSI”), Bruce K. Redding, Jr., Bruce

K. Redding, Jr. Intellectual Property Trust (“IPT”), and Transdermal Specialties Global,

Inc. (“TSG”), (collectively, the “Defendants”) responded with five counterclaims

sounding in tort against Plaintiff Theodore van de Kamp (“Mr. van de Kamp”): breach of

fiduciary duty, unjust enrichment, conversion, misappropriation of trade secrets, and

fraud. Doc. No. 44 (Defs. Answer to First Am. Compl.). This court has diversity




1After the complaint was filed, Richard M. Coan, by stipulation, was added as a plaintiff/real party in
interest, as the Bankruptcy Trustee of the Estate of Theodore J. van de Kamp and Patricia van de Kamp.
Doc. No. 33.
jurisdiction over the counterclaims, as TSI and Mr. van de Kamp are citizens of different

states. See Doc. No. 14 (Counterclaims) at 16, ¶ 5.

        “TSI is an early stage, start-up entity that develops technologically sophisticated

prototype medical devices not yet proven to be commercially viable. As an early stage

entity, TSI has little-to-no revenue and relies heavily on investment from shareholders

and outside investors to fund its groundbreaking and highly complex research and

development.” Id. at ¶ 8. TSI has been developing transdermal patches and ultrasonic

medication delivery systems, among other technologies. Transcript of Bruce Redding

Deposition, April 2, 2018 (“Redding Dep.”) at 14-16; see Counterclaims at ¶¶ 9-12. Mr.

van de Kamp was part of the executive team at TSI. Id. at 35-36. TSI’s products must be

approved by the Federal Drug Administration (FDA) in order to be sold in the United

States. Id. at 17-18. The earliest that the Defendants expect FDA approval on any of their

products is 2020. Id. at 18. There has been no revenue on any of these products, nor is

any expected for at least the next two years. Id. at 17-18, 29. There is some “possibility”

of product sales in Asia, where FDA approval is not required. Id. at 19.

        Discussion

        Plaintiffs2 have filed a “Motion in Limine to Exclude Lay Opinion Witness

Testimony.” Doc. No. 87. The motion seeks to preclude testimony by Defendant Bruce

Redding “relating to causation and damages in support of their crossclaims [sic] against

Plaintiffs.” Id. at 1. Plaintiffs’ memorandum in support explains that the counterclaims

allege that Mr. van de Kamp diverted and pocketed revenues from Transdermal

Specialties, Inc. (“TSI”), which (the Defendants allege) cost TSI lost profits of


2 Mr. van de Kamp is the only party named as a defendant on the counterclaims. “Plaintiffs” is a much
simpler term to use and to digest than “defendant on the counterclaim,” and using the simpler term
causes no confusion.

                                                    2
$2,000,000.00. Doc. No. 87-1 (“Pl. Mem.”) at 1. Plaintiffs argue that evidence of this

loss will “of necessity . . . be opinion testimony,” and that the opinion testimony 1) was

not disclosed, as required by a Scheduling Order, nor was the failure to disclose

remedied by Mr. Redding’s deposition, which was never completed, Plaintiffs say,

because of his lack of availability, and 2) is not reliable, because Bruce Redding is

unqualified by training and experience to supply such opinion evidence. Id. The

Plaintiffs rely on Amco Ukrservice v. American Meter Company, 312 F.Supp.2d. 681

(E.D. Pa. 2004) and several other cases for the proposition that testimony about lost

profits should be excluded, as a general rule, in the case of a new business, since such

testimony is inherently speculative. Pl. Mem. at 4. Plaintiffs conclude that lay opinion

testimony by Bruce Redding as to damages should be excluded. Id.

       Defendants argue that Mr. Redding’s testimony is relevant, under Fed. R. Evid.

(FRE) 401, and that its probative value is not substantially outweighed by the danger of

unfair prejudice, under FRE 403. Doc. No. 91 (“Def. Mem.”) at 3. Defendants contend

that exclusion of the evidence is unwarranted because the defendants did not violate a

Scheduling Order. Id. Defendants also contend that the case law permits an exception to

the “new business rule,” because the Defendants can show a “significant interest” in

their product or service. Id. (citing to Delahantey v. First Pa. Bank, N.A., 464 A.2d

1243, 1260 (Pa. Super. 1983)).

       A. Non-disclosure under the Scheduling Order.

       Plaintiffs mentions the Scheduling Order of November 17, 2017. Doc. No. 53.

Another Scheduling Order was filed March 27, 2018. Doc. No. 62. The Order of March

27, 2018 provided that



                                             3
       3. Any party expecting to offer opinion testimony from lay witnesses pursuant to
       Federal Rule of Evidence 701 with respect to the issues of liability and damages
       shall, at the time required for submission of information and/or reports for
       expert witnesses, serve opposing parties with details and/or documents covering
       the lay opinions of the Rule 701 witnesses.

Id. at 1. The purpose of this language, in both Orders, was to require that a party who

intended to introduce lay opinion at trial provide reasonable advance disclosure of the

details of the opinion evidence, similar to the advance disclosure of expert testimony

required under FRE 702. That is why the deadlines were the same. Compare Doc. 62, ¶

3 with ¶ 2 (both require disclosure by April 16, 2018). Providing only documents, with

no narrative disclosure of the content of the lay opinion, does not reasonably comply

with the Scheduling Order. The documents may disclose facts supporting an opinion,

but what they do not do is supply Mr. Redding’s opinion. The non-disclosure of his

opinion is exacerbated, not improved, when Defendants argue that they “have provided

substantial documentation (over 1,700 pages worth as outlined in Defendants’ Pretrial

Memorandum) during the course of discovery related to the topics provided by any lay

opinion[.]” Def. Mem. at 2. The volume of documents makes the range of possible

opinion more diffuse, and harder to anticipate.

       Exclusion is a drastic remedy, especially where the moving party has not

explained why other, less extreme remedies for the non-disclosure, such as a motion to

compel Mr. Redding’s deposition, or directing Mr. Redding to prepare and submit an

affidavit outlining his expected testimony, would not suffice. Ordinarily I would direct

that additional pre-trial discovery take place. However, Plaintiffs’ other arguments, if

correct, would mean that evidence of future lost profits is inadmissible, even if discovery

deficiencies may be cured. I will address those arguments.



                                             4
        B. The anticipated lay opinion testimony does not qualify for
           admission under FRE 701.

        Federal Rule of Evidence 701 permits a non-expert witness to offer her opinion to
        the jury if, and only if, her testimony is: “(a) rationally based on the witness's
        perception; (b) helpful to clearly understanding the witness's testimony or to
        determining a fact in issue; and (c) not based on scientific, technical, or other
        specialized knowledge within the scope of Rule 702.”77 Such testimony is known
        as lay opinion testimony, and the proponent of the testimony bears the burden of
        providing an adequate foundation for that testimony.78 If the testimony fails to
        meet any one of the three foundational requirements, it should not be admitted.

United States v. Fulton, 837 F.3d 281, 291 (3d Cir. 2016).

        Mr. Redding has sufficient practical knowledge of his own business to satisfy FRE

701(a), if he were offering opinion testimony about how his business has functioned in

the past. The problem is that his testimony, to be helpful to a jury, must include much

more: the extrapolation of future profitability based on absolutely no sales history. Such

an opinion, if admissible at all, would have to be qualified by a high level of expertise in

performing such extrapolations under circumstances that supply a substantial guarantee

of reliability.3 Such an opinion would have to convince me, as the gatekeeper, that it was

“rationally based on the witness’ perception[,]” FRE 701(a), and not based on scientific

or technical expertise properly cabined within FRE 702. See FRE 104(a) (the court must

decide any preliminary questions about whether evidence is admissible); Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 593 n.10 (1993) (preliminary

questions about the admissibility of evidence are decided by the court under a

preponderance of the evidence standard (citing to Bourjaily v. United States, 483 U.S.


3For instance, if Mr. Redding routinely performed such extrapolations for (non-litigation) customers who
paid him for his services, the market for his extrapolations would provide some circumstantial comfort as
to the reliability of his methods. Alternatively, educational attainment in a scientific or technical specialty
that clearly relates to the performance of his extrapolations might supply a circumstantial guarantee of
reliability. Finally, a step-by-step demonstration of the logical progression from accepted first principles
to a conclusion based on such principles might suffice. None of these is proffered. All of these methods of
accrediting Mr. Redding would tend to identify him as an expert witness, not a lay witness.

                                                       5
171, 175–176 (1987))). But in what sense projections of future profitability could be

rationally based on Mr. Redding’s perception of his existing business, without

employing sophisticated scientific, technical or other specialized knowledge, has not

been made clear. I don’t see how it can be done.

        The Defendants have not borne their burden of establishing the foundational

requirements under FRE 701. Fulton, 837 F.3d at 291. Lay opinion evidence of lost

future profits will be excluded.

        C. Evidence of Defendants’ future lost profits is so speculative that it
           must be excluded, under Pennsylvania law.4

        Plaintiffs argue that lay opinion testimony about lost profits should be excluded

under Pennsylvania’s “new business rule,” which (they contend) bars proof of lost future

profits for a brand-new company, on the ground that there is no basis in historical

earnings and to warrant such projections. Pl. Mem. at 4. Defendants argue that

Pennsylvania’s rule is not an absolute bar, and that an exception exists in instances –

such as this – where there was a “significant interest” in the business’s product or

services. Def. Mem. at 3.

        Pennsylvania law imposes a heavy burden on a new business, with no track

record of income, that seeks to prove lost future profits. Delahanty v. First


4 I agree with the parties, who have argued that Pennsylvania substantive law governs these tort damage
issues. See Felder v. Casey, 487 U.S. 131, 151 (1988) (state law applies to causes of action over which
diversity or ancillary jurisdiction extends); Browning-Ferris Industries of Vermont, Inc. v. Kelco
Disposal, Inc., 492 U.S. 257, 278 (1989) (state law governs the propriety of damages awarded and the
factors a jury may consider when assessing damages). Pennsylvania choice-of-law rules, applicable
because this court is located in Pennsylvania, dictate that Pennsylvania law governs these tort
counterclaims, because they concern a business situated in Pennsylvania and business activities centered
in Pennsylvania. See Klaxon v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941) (state choice-of-law rules
apply); Shuder v. McDonald's Corp., 859 F.2d 266, 269 (3d Cir. 1988) (same); Griffith v. United Air
Lines, Inc., 203 A.2d 796, 805 (Pa. 1964) (elaborating Pennsylvania’s choice-of-law rules).




                                                    6
Pennsylvania Bank, N.A., 464 A.2d 1243, 1259–61 (Pa. Super. 1983). A factor in the

decision whether to admit evidence of lost profits for a new business is the nature and

extent of “significant interest” in the business’s product. See General Dynafab, Inc. v.

Chelsea Industries, Inc., 447 A.2d 958, 960 (Pa.Super. 1982). Even if there has been

“significant interest,” the interest must be translated, by some reasonable means, into a

dollar figure representing a range of expected net profit. See Power Restoration Intern.,

Inc. v. PepsiCo, Inc., 2015 WL 1208128, at *7 (E.D.Pa. 2015).

       Where a business owner did not explain a rational basis for accepting his

assumptions (10% yearly increase in profits and 560 cars leased in the first year of

operations), the fact that there was “significant interest” in his business did not make his

opinion testimony about future profits admissible. Delahanty, 464 A.2d at 1260-61.

Where the bases for projected profit margins are unexplained, it is “as easy to conclude

the estimates were ‘pie in the sky’ as to conclude that they bore any relation to reality.”

Power Restoration, 2015 WL 1208128, at *7. “[C]onclusory assertions simply do not

constitute the ‘substantial evidence’ required to prove lost profit damages for a new

business, see Delahanty, 464 A.2d at 1260–61.” Id. Where the record “has no

explanation of the bases for the projections offered by” the business owner’s lay opinion,

the testimony is insufficient. Id.

       The problem with Mr. Redding’s anticipated lay opinion evidence of loss profits is

that it has not even been articulated, notwithstanding a Scheduling Order requiring that

it be done and a motion to preclude the evidence that made it clear it was “put up or

shut up” time. Id. at 9. While Power Restoration was decided on summary judgment, a

party who intends to introduce lay opinion evidence has the burden of demonstrating

that the evidence meets the foundational requirements of FRE 701. That is particularly

                                              7
true here, where TSI is a start-up business with no earnings history at all, and without

FDA approval of its new medical products. See Von der Ruhr v. Immtech Intern., Inc.,

570 F.3d 858, 862 (7th Cir. 2009) (“In the realm of lost profits, lay opinion testimony is

allowed in limited circumstances where the witness bases his opinion on particularized

knowledge he possesses due to his position within the company.”). As the court

explained in Von der Ruhr,

       [the business owner’s] proposed testimony does not fit these parameters. Rather,
       he intended to testify to his expectation of millions of dollars in profits from a
       brand new drug, which had not been approved by the FDA, which still needed a
       corporate partner, and for which no competitive market analysis had been
       conducted. It is difficult to imagine how anyone in this situation could possess
       the necessary personal knowledge to give a useful lay opinion based on his
       perception and it is clear that [the business owner] did not have such knowledge.

Id. at 863. Defendants have not proffered the “‘substantial evidence’ required to prove

lost profit damages for a new business, see Delahanty, 464 A.2d at 1260–61.” Power

Restoration, 2015 WL 1208128, at *7.

       The deficit in earnings history here is more glaring than in Delahanty, where the

business had only been “in operation for seven months when the loans were called and

the cars in the inventory of both Cascade and Auto Sales were surrendered.” 464 A.2d at

1260. Here, there was no product for sale at any point, never mind gross receipts or

profit, nor is there any certainty that there ever will be. The problem is not that there are

conceded lost future profits, which are nevertheless difficult to quantify with precision.

The problem is that there is no certainty there will be any approved product, or profit, at

all. See Grimes v. Northwest Airlines, Inc., 1999 WL 527831, at *1 (E.D.Pa. 1999)

(“damages are not speculative merely because the amount cannot be determined with

certainty. Rather, damages are speculative only if the uncertainty surrounding them

relates to whether they actually exist.”). Id.

                                                 8
       Conclusion

       Lay opinion testimony by Bruce Redding concerning lost profits caused by Mr.

van de Kamp will be excluded at trial because the projection of lost profits is not

rationally related to the witness’s knowledge of his own business operations. See FRE

701(a). Instead, any admissible evidence of profit projections would have to be “based

on scientific, technical, or other specialized knowledge within the scope of FRE 702[,]”

and therefore would not admissible under FRE 701. Because of these deficiencies, the

evidence would not be “helpful” to a jury. See FRE 702(b). For the same reasons, the

evidence is too speculative under Pennsylvania’s “new business” rule. Not only Mr.

Redding’s opinion, but any exhibits to be introduced to support his opinion of lost

profits, are excluded.

       If Mr. Redding intends to offer lay opinion evidence about any subject other than

lost profits, he must provide an affidavit to opposing counsel spelling out in detail these

opinions, the evidence upon which he bases the opinions, and his reasoning. Anything

not included in the affidavit will be excluded at trial. The production of an affidavit does

not preclude the taking of Mr. Redding’s deposition before trial, pursuant to terms I will

outline upon application of the plaintiffs for permission to depose Mr. Redding.

       An Order will be entered implementing the decisions explained in this

Memorandum.



                                                  BY THE COURT:



                                                   s/Richard A. Lloret___
                                                  RICHARD A. LLORET
                                                  U.S. Magistrate Judge

                                             9
